Case 3:19-cv-14228-BRM-LHG Document 64 Filed 06/29/20 Page 1 of 1 PageID: 771




                                                                          e-mail: kmarino@khmarino.com




                                          June 29, 2020

VIA ECF
Honorable Brian R. Martinotti, U.S.D.J.
United States District Court
District of New Jersey
Clarkson S. Fisher Building
  & U.S. Courthouse
402 East State Street
Trenton, NJ 08608
       Re:     Americans for Prosperity v. Gurbir Grewal, et al.
               No. 3:19-cv-14228-BRM-LHG
Dear Judge Martinotti:
        We write to advise your Honor that the settlement conference before the Honorable Lois
H. Goodman, U.S.M.J. did not result in a settlement. Accordingly, the parties jointly propose the
following briefing schedule to place their fee dispute before your Honor for resolution: July 15,
2020 for Americans for Prosperity’s opening submission; August 12, 2020 for New Jersey’s
opposition; and August 26, 2020 for Americans for Prosperity’s reply. If this briefing schedule
is acceptable, we respectfully request that your Honor so order this letter below.
   Thank you for your consideration of this submission.
                                     Respectfully yours,
                                     /s/ Kevin H. Marino
                                     Kevin H. Marino
cc: All counsel of record


SO ORDERED:


___________________________
 ___
  ___________________
Hon. Brian R. Martinotti, U.S.D.J.
Dated: 6/29/2020
